MEMORANDUM OPINION
                                         No. 04-11-00069-CR

                                        David Cepeda JONES,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                                      Trial Court No. CM002974

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 9, 2011

DISMISSED FOR LACK OF JURISDICTION

           Appellant’s notice of appeal states his intention to appeal; however, the notice of appeal

further notes that he was not sentenced or convicted in the underlying cause. The notice of

appeal further notes that the case was rejected. The trial court clerk’s Certificate of Notice of

Appeal also states, “case closed since 07-01-2005 rejected further investigation.”

           Absent a few statutory exceptions that are inapplicable to this appeal, a criminal

defendant may only appeal from a final judgment of conviction. See State v. Sellers, 790 S.W.2d
04-11-00069-CR


316, 321 n. 4 (Tex. Crim. App. 1990); Ahmad v. State, 158 S.W.3d 525, 526 (Tex. App.—Fort

Worth 2004, pet. ref’d). Accordingly, this appeal is dismissed for lack of jurisdiction.

                                                 PER CURIAM

DO NOT PUBLISH




                                                -2-